Citation Nr: 0518207	
Decision Date: 07/05/05    Archive Date: 07/14/05

DOCKET NO.  02-13 717	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs (VA) Regional Office (RO) in 
Houston, Texas


THE ISSUES

1.  Entitlement to an increased rating for a lumbosacral 
spine disability manifested by degenerative joint disease at 
L5-S1 and canal and foraminal stenosis at L4-5, currently 
evaluated as 20 percent disabling.  

2.  Entitlement to an increased rating for a thoracic spine 
disability due to compression fracture at T-12, currently 
evaluated as 10 percent disabling.  

3.  Entitlement to an increased rating for degenerative joint 
disease, second metatarsophalangeal joint of the left foot, 
postoperative, secondary to hammer toes, currently evaluated 
as 10 percent disabling.  

4.  Entitlement to an increased rating for degenerative joint 
disease, second through fourth metatarsophalangeal joints and 
fourth and fifth metatarsal cuboid articulation of the right 
foot, postoperative, secondary to hammer toes, currently 
evaluated as 10 percent disabling.  




REPRESENTATION

Veteran represented by:  Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The veteran


ATTORNEY FOR THE BOARD

Debbie A. Riffe, Counsel


INTRODUCTION

The veteran served on active duty from July 1973 to April 
1978, with prior active service totaling 15 years, 3 months, 
and 15 days.  

This case comes to the Board of Veterans' Appeals (Board) on 
appeal from a May 2002 RO decision, which denied the 
veteran's claims for an increased rating for disabilities of 
the lumbosacral spine, thoracic spine, and feet.  

In September 2003, the veteran appeared at the VA offices in 
San Antonio, Texas and testified in a hearing before the 
undersigned.  A transcript of the hearing is associated with 
the claims file.

At the hearing, the veteran claimed that he was unemployable 
due to his service-connected disabilities.  The RO has not 
adjudicated the issue of a total disability compensation 
rating based on unemployability due to service-connected 
disability, and thus that issue is referred to the RO for 
appropriate consideration.  

The Board notes that the veteran had also initiated an appeal 
with regard to the RO's May 2002 rating decision that denied 
service connection for a cervical spine disability, and in 
February 2003 the RO issued the veteran a statement of the 
case.  However, as the veteran did not perfect his appeal 
with a timely filed substantive appeal in regard to the 
matter, it is not in appellate status.  

The appeal is REMANDED to the RO via the Appeals Management 
Center in Washington, DC.  VA will notify the veteran if 
further action is required on his part.


REMAND

Remand is warranted in this appeal to ensure that all 
pertinent medical evidence is associated with the claims file 
and to obtain contemporary medical opinions as to the 
severity of the disabilities at issue.

First, the RO should obtain relevant VA medical treatment 
records.  Bell v. Derwinski, 2 Vet. App. 611 (1992).  At the 
time of his September 2003 personal hearing, the veteran 
indicated that he was currently receiving treatment for his 
disabilities at the VA in San Antonio (Audie Murphy).  
Previously, in his claims for an increased rating filed in 
November 2001, in a letter received by the RO in January 
2002, and in a medical release form received by the RO in 
August 2003, the veteran indicated that records relevant to 
the treatment of his disabilities could be obtained from the 
San Antonio VA outpatient clinic, the Audie L. Murphy 
Memorial VA Hospital, and through the South Texas Veterans 
Health Care System.  While the RO indicated in a December 
2001 letter to the veteran that it had requested records from 
the San Antonio VA Medical Center, there is no indication 
that such records were obtained for inclusion in the claims 
folder.  

Second, a more contemporary examination is indicated with 
regard to the veteran's service-connected disabilities on 
appeal.  He has disagreed with the ratings assigned to his 
thoracic and lumbosacral spine disabilities, as well as his 
bilateral foot disabilities.  The Board is of the opinion 
that the fee-basis VA examination of March 2002 is inadequate 
for rating purposes.  It has been more than three years since 
the veteran's disabilities have been evaluated, and at the 
time of the March 2002 VA examination the examiner did not 
have the benefit of review of the veteran's ongoing VA 
treatment records.  Moreover, the examination did not 
adequately portray - in terms of the degree of additional 
range of motion loss due to pain on use or during flare-ups 
(see 38 C.F.R. § 4.40) - the functional loss resulting from 
service-connected disability, as well as consider other 
factors such as weakened movement, excess fatigability, and 
incoordination (as set forth in 38 C.F.R. §§ 4.45, 4.59).  
See DeLuca v. Brown, 8 Vet. App. 202 (1995).  Further, 
another VA examination is necessary in view of revisions in 
the rating criteria pertinent to spine disabilities, as 
described below.  

During the pendency of the veteran's appeal, the diagnostic 
criteria for evaluating disabilities of the spine were 
revised, effective September 23, 2002 and again effective 
September 26, 2003.  See 67 Fed. Reg. 54,345-49 (August 22, 
2002); 67 Fed. Reg. 51,454-58 (August 27, 2003).  Pursuant to 
governing legal precedent, when a new statute is enacted or a 
new regulation is issued while a claim is pending before VA, 
VA must first determine whether the statute or regulation 
identifies the types of claims to which it applies.  If the 
statute or regulation is silent, VA must determine whether 
applying the new provision to claims that were pending when 
it took effect would produce genuinely retroactive effects.  
If applying the new provision would produce such retroactive 
effects, VA ordinarily should not apply the new provision to 
the claim.  If applying the new provision would not produce 
retroactive effects, VA ordinarily must apply the new 
provision.  See VAOPGCPREC 7-03 (November 19, 2003), summary 
published at 69 Fed. Reg. 25,179-80 (May 5, 2004), citing to 
Landgraf v. USI Film Products, 511 U.S. 244 (1994).  In this 
case the veteran was not advised as to the changes in the 
law.  Nor has the RO considered the propriety of application 
of the revisions to his appeal.  Thus, additional notice and 
RO adjudication is needed to avoid prejudicing the veteran.

Accordingly, the case is REMANDED to the RO for the 
following:

1.  The RO should obtain the veteran's 
medical treatment records, relevant to 
evaluation for foot and thoracic and 
lumbosacral spine complaints, from the VA 
facilities in Texas that he has 
identified in connection with his claim.  
This includes records from the San 
Antonio VA outpatient clinic and the 
Audie L. Murphy Memorial VA Hospital.  

2.  Thereafter, the RO should arrange for 
the veteran to undergo appropriate VA 
examinations in order to determine the 
nature and severity of the service-
connected disabilities of the thoracic 
spine, lumbosacral spine, and feet.  The 
claims folder must be made available to 
and reviewed by the examiner(s) in 
conjunction with the examination(s).  A 
complete rationale for all opinions 
expressed should be provided.  

a)  Pertinent to the thoracic and 
lumbosacral spine, the examiner should 
report active and passive ranges of 
motion and include comment as to the 
presence and degree or absence of any 
objective evidence of pain, as well as 
the presence and degree or absence of 
incoordination, weakness, fatigue, 
atrophy or skin changes.  The examiner 
should comment as to the presence or 
absence of additional functional 
impairment on use or during flare-ups.  
The examiner should comment as to the 
presence or absence of ankylosis.  The 
examiner should specifically identify any 
evidence of neuropathy or other 
neurological deficit due to the service-
connected disability, to include 
characteristic pain, demonstrable muscle 
spasm, and absent ankle jerk.  In 
addition, the examiner should elicit 
history concerning the frequency and 
duration of incapacitating episodes 
necessitating bed rest and treatment by a 
physician.  If intervertebral disc 
syndrome is present in more than one 
spinal segment related to the veteran's 
service-connected low back disability, 
provided that the effects in each spinal 
segment are clearly distinct, the 
examiner should evaluate each segment on 
the basis of chronic orthopedic or 
neurologic manifestations.  The examiner 
should also provide an opinion concerning 
the impact of the thoracic and 
lumbosacral spine disabilities on the 
veteran's ability to work.  The examiner 
is further requested to comment on 
whether the veteran's subjective 
complaints are supported by and 
consistent with the clinical evidence of 
record.  Finally, the examiner should 
indicate whether additional evaluation is 
in order to address one or more chronic 
orthopedic or neurologic manifestations 
found on examination, and, if so, 
identify the specialty examination(s) 
warranted.   

b)  Pertinent to the feet, the 
examiner should comment on the presence 
and degree of or absence of deformity 
(pronation, abduction, varus, etc.), pain 
on manipulation and use accentuated, 
indication of swelling on use, 
characteristic callosities, hammer toes, 
and claw foot.  The examiner should also 
comment on the presence and degree of or 
absence of malunion or nonunion of tarsal 
or metatarsal bones.  Finally, the 
examiner should also provide an opinion 
concerning the impact of the bilateral 
foot disabilities on the veteran's 
ability to work.  

3.  Upon completion of the foregoing, the 
RO should readjudicate the appeal as to 
the propriety of the evaluations assigned 
to the service-connected disabilities of 
the thoracic spine, lumbosacral spine, and 
feet, to include consideration of the 
former and revised criteria for evaluating 
intervertebral disc syndrome and spinal 
disabilities, and whether these service-
connected disabilities prevent him from 
securing and maintaining substantially 
gainful employment for entitlement to 
individual employability benefits.  If the 
benefits sought are not granted to the 
veteran's satisfaction, he and his 
representative should be furnished a 
supplemental statement of the case.  That 
supplemental statement of the case should 
include a recitation of the regulatory 
amendments (in 2002 and 2003) pertinent to 
the evaluation of spinal disabilities, a 
recitation of the evidence considered in 
re-adjudicating the claims, and the 
reasons and bases for the determinations 
made as to the propriety of the assigned 
ratings.  The veteran and his 
representative should be given the 
appropriate period of time to respond to 
the supplemental statement of the case.

Thereafter, subject to current appellate procedure, the case 
should be returned to the Board for further consideration, if 
in order.  By this REMAND, the Board intimates no opinion as 
to the ultimate disposition of the appeal.  No action is 
required of the veteran unless he receives further notice.  
He does, however, have the right to submit additional 
evidence and argument on the matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

These claims must be afforded expeditious treatment by the 
RO.  The law requires that all claims that are remanded by 
the Board or by the United States Court of Appeals for 
Veterans Claims (Court) for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 
38 U.S.C. §§ 5109B, 7112).


	                  
_________________________________________________
	M.E. LARKIN
	Acting Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2002), only a decision of the 
Board is appealable to the Court.  This remand is in the 
nature of a preliminary order and does not constitute a 
decision of the Board on the merits of the veteran's appeal.  
38 C.F.R. § 20.1100(b) (2004).



